Citation Nr: 0638954	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension (hypertension) as secondary to a service-
connected lumbar spine disability.

2.  Entitlement to service connection for type II diabetes 
mellitus (diabetes) as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The Board notes that the veteran, in a November 2005 
statement appears to raise a claim for an increased rating 
for his service-connected adjustment disorder.  This matter 
is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's hypertension has been medically attributed 
to his service-connected back disability.

2.  The veteran's diabetes has been medically attributed to 
his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  The criteria for service connection for diabetes have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran is service connected for residuals of a lumbar 
injury with degenerative disc disease.  He has been diagnosed 
with diabetes since January 2002 and has been "treated for 
hypertension since at least 1990."  See January 2002 VA 
treatment records, May 2005 private physician's letter.  

The veteran alleges that his back disability, and its 
resulting chronic pain, rendered him unable to exercise 
appropriately, which led to obesity, which led to the 
development of diabetes and hypertension.  The veteran has 
submitted statements from two physicians to support his 
contention.  A private physician's statements dated in April 
2004 and May 2005 state the physician's opinion that 
"because of [the veteran's] chronic back discomfort as well 
as his related immobility secondary to [the chronic back 
discomfort], he has had difficulty with hypertension, 
excessive weight gain, and subsequent development of 
diabetes."  In the April 2004 statement, the physician added 
that "it [was] his professional opinion that these could all 
be related to chronic pain syndrome."  In the May 2005 
statement, the physician stated that the veteran's "obesity 
and lack of mobility secondary to chronic back pain have 
contributed to his development of diabetes."  The physician 
also stated that "numerous articles in medical literature 
relate hypertension, obesity, diabetes, and depression in a 
very definite interactive pattern.  Therefore it [was his] 
opinion that there is medical precedence to confirm [his] 
presumptions concerning [the veteran's] health issues."

An internal medicine physician also submitted a statement in 
June 2006, in which the physician states that the veteran has 
"hypertension, diabetes, obesity, and depression as a direct 
result from his limited activity," which "is directly due 
to his history of chronic back pain."  The physician stated 
that there was "no doubt that there was medical precedence 
in this regard and it [was his] medical opinion that they are 
all directly related."  

Although the evidence of record includes a negative nexus 
opinion from a VA examiner dated in August 2004, the two 
countervailing opinions sway the preponderance of the 
evidence towards granting service connection.  Consequently, 
the veteran's claims for service connection for hypertension 
and diabetes are granted.  

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision above grants service connection 
for a back disability.  As such, there is no further need to 
discuss compliance with the duties to notify and assist.




	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for hypertension secondary to a service-
connected lumbar spine disability is granted.  

Service connection for diabetes secondary to a service-
connected lumbar spine disability is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


